ORICINAL                                              04/01/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        PR 06-0544
                                                                                 FILED  Case Number: PR 06-0544




                                                                                 MAR 3 1 2020
                                                                               Bowen Greenwood
IN RE PETITION OF RICHARD J. GARLISH                                         Clerk of Supreme Court
                                                                                _State of Montana
FOR REINSTATEMENT TO ACTIVE STATUS                                    ORDER
IN THE BAR OF MONTANA



       Richard J. Garlish has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Garlish was placed on inactive status on or about January 9, 2020,
for failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2019. Attached to the Petition is a letter from the State Bar stating that
Garlish has now completed all CLE requirements for that reporting year. The Petition
states that Garlish is not currently subject to disciplinary proceedings and has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Richard J. Garlish for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Garlish shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this          day of March,2020.



                                                                 Chief Justice
2